CULLEN, Commissioner.
The issue tried before a jury in the circuit court was whether John Mounce, at the time he purchased a certain tract of land from John Griffith, had actual notice of a prior, unrecorded deed of the land from Griffith to his stepdaughter, Helen Halusek. The jury found that Mounce did not have actual notice. Accordingly, the court entered judgment holding that Mrs. Halusek’s deed was invalid as against Mounce, under KRS 382.270, and that the appellees Rufe Tomlison and wife, who had purchased the land from Mounce, had good title. Mrs. Halusek and her husband have appealed.
The only contention made on the appeal is that the finding of the jury that Mounce did not have actual notice of the Halusek deed is flagrantly against the evidence. The evidence that Mounce had notice before he bought the land consisted of the testimony of two strangers to the transactions that in casual conversation with Mounce they told him of Mrs. Halusek’s deed, and the testimony of the grantor, John Griffith, that he told Mounce about the Halusek deed before the sale to Mounce was closed. Mounce denied this testimony, and Griffith’s son Donald, who handled for his father the sale of the land to Mounce, testified that he was present when the sale was closed and his father did not say anything to Mounce about the Halusek deed. In our opinion the evidence would have sustained a verdict either way. The verdict that was returned is not flagrantly against the evidence.
The judgment is affirmed.